Citation Nr: 0419686	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03 30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Alexander I. Anurca Jr., Law Clerk







INTRODUCTION

The appellant had active duty from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
osteoarthritis of the right knee.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that the 
appellant's claim pertaining to his right knee disorder is 
ready for appellate review. 


FINDING OF FACT

The appellant's right knee injury was not incurred or 
aggravated during military service.  

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a right knee disability are not met. 38 U.S.C.A. §§ 1110, 
1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence. 38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in April 2003.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after advisement to 
the claimant under the VCAA of any information that was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

The record indicates that the appellant was so advised by 
letter dated in April 2003, prior to the June 2003 rating 
decision denying the claim.  See Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004).

After being advised of what evidence would substantiate his 
claim, the appellant has not reported the existence of any 
medical data that has not been obtained.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  Although the appellant argues 
that he should be afforded a medical examination in 
substantiation of the claim, the appeal is being denied on 
the basis that there is no competent or credible evidence of 
an in-service incident that would support a grant of the 
benefit sought, as is described below.  There is no duty on 
the part of VA to provide a medical examination, because 
similar to Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
the appellant has been advised of the need to submit evidence 
indicating an in-service incident that is competently linked 
to a present disorder, and the appellant has not done so.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorder is related to the appellant's 
military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    



In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  
  

Merits of the Claim

The appellant argues that he incurred arthritis of the right 
knee as a result of his military service. Having carefully 
considered the appellant's claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence. Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2003).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A 
§ 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet App. 228, 
231 (1991).  

In this matter, the evidence indicates that the appellant's 
preexisting knee disorder was "noted" prior to his service 
entry, but there is no evidence that the disorder was 
aggravated by any incident of military service.  The 
appellant entered active military duty in August 1960.  
However, the record also contains an October 1956 service 
department medical examination, conducted as part of the 
appellant's effort to obtain acceptance into a pre-
commissioning program.  The report indicates that in 1950, 
the appellant underwent a meniscectomy for a "right bucket-
handle tear" of the right medial meniscus.  There was noted 
to be minimal laxity of tendons and ligaments of the right 
knee.  



However, while the appellant was found to be qualified for 
"duty as a physician,"  his lower extremity physical 
capacity under the PULHES profile system was noted to be 
"2," thus indicating that four years prior to his entry on 
active duty, the appellant's right knee was of diminished 
function.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); ((Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran's 
capacity and stamina ("P"); upper extremities ("U"); lower 
extremities ("L"); hearing ("H"); eyes ("E") and 
psychiatric condition ("S"); assessed on a  scale of 1 
(high level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)). 
  
In August 1960, upon the appellant's entrance onto active 
duty, he was again noted to have had a meniscectomy of the 
right medical meniscus, which had been conducted several 
years prior to the examination.  It was then noted that the 
joint was "still slightly unstable," and that radiographic 
examination was negative.  A PULHES profile was not then 
recorded.  However, apparently because he was deemed 
physically unqualified for extended military service due to 
being above the maximum weight standards, the appellant 
underwent a further service department medical examination in 
October 1960.  

At that time, the appellant's history of a right knee 
meniscectomy was again noted, as was a residual scar.  While 
the appellant was then found to be qualified for duty as a 
physician, his lower extremity profile was again noted to be 
"2."  Significantly, approximately three weeks prior to 
this examination, the appellant was permanently excused from 
participating in physical fitness training due to his right 
knee disability.  

Thus, the appellant's right knee disability was clearly 
"noted" within the meaning of applicable law, and he is not 
presumed to have been in sound physical condition at the time 
of his entrance onto active military duty.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b).

Because the appellant is not presumed to have been in sound 
physical condition upon his service entry, it must be 
determined whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  Browder v. Brown, 5 
Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 
163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (2003).

There is no evidence of aggravation or symptoms of the 
disorder, let alone from the question of whether there is any 
evidence indicating a temporary flare-up or periodic 
exacerbation.  For the period from October 1960 through July 
1962, prior to the appellant's  August 1962 discharge, the 
record is devoid of any diagnoses, complaints or symptoms of 
a right knee disorder.  Although the appellant's July 1962 
separation physical examination again noted his right knee 
meniscectomy history, it only reflects that the appellant's 
right knee "still causes intermittent symptoms of pain, 
swelling, with occasional accumulation of fluid."  (Italics 
added).  It is highly significant that the medical examiner 
then noted that the appellant's right knee complaints were in 
the nature of "some residual instability," without mention 
of any in-service incidents or complaints.  

The appellant nonetheless argues that while in service, he 
injured his right knee while engaging in sports activity.  He 
reports that when he went to the infirmary to seek care for 
this injury, a medical corpsman gave him an elastic wrap and 
told him to leave the facility.  The appellant concedes that 
this incident is not reflected in his service medical 
records.  


It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."  Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

The Board accords no credibility to the appellant's account 
of the in-service incident.  Firstly, and as noted, the 
appellant was permanently excused from participating in 
physical fitness training while on active military duty.  
While such a permanent excusal would certainly not preclude 
all forms of physical recreation, it is patently incredible 
that given this excusal, had the appellant been injured to 
any degree in any service incident, or indeed had there been 
symptoms of a preexisting disorder, a recordation of some 
type would not have been made in a peacetime scenario.

The appellant's account of having been summarily dismissed by 
an enlisted medic is also incredible.  The record indicates 
that the appellant was then serving as a commissioned medical 
officer.  While he currently reports that his enlisted 
subordinate told him to "get out" of the clinic after he 
was provided a supportive wrap, the appellant as a medical 
professional would have been in a position of such higher 
rank and training to have then been aware of the necessity of 
obtaining  medical treatment, as well as recording such. 

The appellant argues that as a medical professional, he is 
competent to render medical opinions, citing Pond v. West, 12 
Vet. App. 341, 346 (1999).  However, this appeal is denied 
not on a medical, but on a factual basis:  there is no 
credible evidence of an in-service incident suggestive that 
the appellant's disorder was aggravated.  While the appellant 
may so render medical opinions because he is a medical 
professional, he has a clear interest in the outcome of this 
appeal which, when balanced with other evidence, renders him 
factually incredible relative to the dispositive element of 
an in-service incident.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) ("The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."), citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); cf. 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting 
that, although interest in the outcome of a proceeding does 
not affect the competency to testify, it may affect the 
credibility of testimony).

Although the appellant cites the report of Hugh B. Morris, 
M.D., indicating that the appellant aggravated his right knee 
condition while in military service, it is clear that Dr. 
Morris' opinion is clearly premised upon the veteran's 
account only.  Dr. Morris' subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].    

Because the preponderance of the competent and credible 
evidence of record is therefore clearly against the claim, 
the appeal is denied.


ORDER

The appeal is denied.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



